PER CURIAM:
Appellant William A. Calvo, III, a securities lawyer, appeals from a permanent injunction enjoining him from future violations of the antifraud provisions of the federal securities laws, following summary judgment in favor of the Securities and Exchange Commission. SEC v. The Electronics Warehouse, Inc., William A. Calvo, III, et al., 689 F.Supp 53 (D.Conn.1988). He also appeals from an order denying his motion for reconsideration.
Based on our careful examination of the briefs of the parties and the record, we affirm in all respects essentially for the reasons set forth in Judge Dorsey’s comprehensive, well reasoned, reported opinion.
Affirmed.